                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CHRISTOPHER CARDINAL, et al.,                      Case No. 18-cv-00272-JCS
                                                        Plaintiffs,
                                   5
                                                                                            ORDER REGARDING MOTIONS FOR
                                                 v.                                         SUMMARY JUDGMENT
                                   6

                                   7     JOHN LUPO, et al.,
                                                        Defendants.
                                   8

                                   9          Despite the same counsel representing all six defendants in this case, Defendants Bryce

                                  10   Phelton, Andreana Michael, Moheba D’Anna, and Appliance Fantastic, Inc. have each filed a

                                  11   separate motion for summary judgment, originally noticed for two separate hearing dates. See

                                  12   Phelton Mot. (dkt. 81); Michael Mot. (dkt. 84); D’Anna Mot. (dkt. 89); Appliance Fantastic Mot.
Northern District of California
 United States District Court




                                  13   (dkt. 91). That approach does not promote an efficient resolution of the issues in dispute.

                                  14   Defendants also have not complied with the order requiring dispositive motions to be filed on a

                                  15   schedule allowing four weeks between the filing of any reply briefs and the noticed hearing date.

                                  16   See Case Mgmt. & Pretrial Order (dkt. 42) § III.

                                  17          Defendants John Lupo and Kitchen Fantastic, Inc. thus far have not moved for summary

                                  18   judgment. If those defendants chose to do so, they shall file a single consolidated motion no later

                                  19   than July 15, 2019. See Order on Stipulation (dkt. 76) (setting the deadline for dispositive

                                  20   motions). If Plaintiffs Christopher Cardinal, Kitchen Experts of California, Inc., and American

                                  21   Appliance Outlet, LLC intend to move for summary judgment, they shall similarly file a single

                                  22   motion no later than July 15, 2019.

                                  23          The hearing on all pending motions and the case management conference currently set for

                                  24   August 9, 2019 are CONTINUED to September 6, 2019 at 2:00 PM, and any further dispositive

                                  25   motions must be noticed for that date.

                                  26          IT IS SO ORDERED.

                                  27   Dated: July 8, 2019                             ______________________________________
                                                                                       JOSEPH C. SPERO
                                  28                                                   Chief Magistrate Judge
